                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CREEKSIDE TERRACE LLC,                                )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Civil No. 3:21-cv-00248
                                                      )       Judge Trauger
TOWN OF BURNS MUNICIPAL                               )
PLANNING COMMISSION, ET AL.,                          )
                                                      )
       Defendants.                                    )


                                              ORDER

       It is hereby ORDERED that the initial case management conference scheduled on

June 16, 2021 at 1:00 p.m. will be held by teleconference. Lead counsel for each party shall

participate in the conference. Judge Trauger’s Courtroom Deputy will email to counsel the number

they should call in order to participate in the conference.

       It is so ORDERED.



                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:21-cv-00248 Document 17 Filed 06/14/21 Page 1 of 1 PageID #: 99
